DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/26/22 has been entered.

Election/Restrictions
Claim(s) 28 and 45 is/are allowable. The restriction requirement as set forth in the Office action mailed on 8/18/21 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/18/21 is withdrawn.  Claim(s) 35-38,55-58 is/are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
EXAMINER’S AMENDMENT
(1) An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	WIDE ANGLE LENS AND CAMERA SYSTEM FOR PERIPHERAL FIELD OF VIEW IMAGING INCLUDING EIGHT LENSES OF ---++-++ OR NINE LENSES OF ----++-++ REFRACTIVE POWERS.

 (2) An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Niels Haun on 4/29/22. 
The application has been amended as follows:
In the claims (claims 28,40-45,60-64 amended): 

	28. (Currently Amended) A wide angle lens having an angular field of view, FOV, of more than 150 degrees spanning [[the]]an optical axis and a central half-field of view, FOV1/2, spanning the optical axis such that a ratio of the angular range FOV1/2 of the central half field of view versus the angular range of the field of view FOV is FOV/FOV1/2 = 2, the lens being constructed and arranged such that a ratio of a diameter (D1) at [[the]]an image plane of an image circle of the field of view versus the diameter (D1/2) of an image circle of the central half-field of view is D1/D1/2 > 2 and comprising a region of interest disposed between the FOV1/2 and FOV, wherein the lens has a longitudinal spherical aberration throughout the region of interest less than half of the longitudinal spherical aberration on-axis.

	40. (Currently Amended) The wide angle lens of claim 28, wherein [[the]]an effective focal length is 1 mm or less.

	41. (Currently Amended) The wide angle lens of claim 28, wherein [[the]]an f-number is 2.4 or less.

	42. (Currently Amended) The wide angle lens of claim 28, wherein [[the]]an f-theta distortion is 34% or less at full field.

	43. (Currently Amended) The wide angle lens of claim 28, wherein a chief ray angle at an image plane of the wide angle lens is less than 4.5 degrees from a normal to [[the]]a surface at an image plane. 

	44. (Currently Amended) The wide angle lens of claim 28, wherein [[the]]a back focal length is 1 mm or less.

	45. (Currently Amended) A wide angle lens having an angular field of view, FOV, of more than 150 degrees spanning [[the]]an optical axis and a central half-field of view, FOV1/2, spanning the optical axis such that a ratio of the angular range FOV1/2 of the central half field of view versus the angular range of the field of view FOV is FOV/FOV1/2 = 2, the lens being constructed and arranged such that a ratio of a diameter (D1) at [[the]]an image plane of an image circle of the field of view versus the diameter (D1/2) of an image circle of the central half-field of view is D1/D1/2 > 2, wherein the full field of view spanning the optical axis is 200 degrees.

	60. (Currently Amended) The wide angle lens of claim 45, wherein [[the]]an effective focal length is 1 mm or less.

	61. (Currently Amended) The wide angle lens of claim 45, wherein [[the]]an f-number is 2.4 or less.

	62. (Currently Amended) The wide angle lens of claim 45, wherein [[the]]an f-theta distortion is 34% or less at full field.

	63. (Currently Amended) The wide angle lens of claim 45, wherein a chief ray angle at an image plane of the wide angle lens is less than 4.5 degrees from a normal to [[the]]a surface at an image plane.

	64. (Currently Amended) The wide angle lens of claim 45, wherein [[the]]a back focal length is 1 mm or less.

Allowable Subject Matter
Claim(s) 28-30,33-68 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 28 and 45, the reasons of allowance are provided in the office action dated 10/28/21.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234